United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2510
                                   ___________

Michael Asbury; Kathryn Asbury,          *
parents of Daniel Asbury;                *
                                         *
             Plaintiffs-Appellants,      *
                                         *
United States of America,                * Appeal from the United States
                                         * District Court for the Eastern
             Intervenor Plaintiff,       * District of Missouri.
                                         *
      v.                                 *      [UNPUBLISHED]
                                         *
Missouri Department of Elementary        *
and Secondary Education,                 *
                                         *
             Defendant-Appellee.         *
                                    ___________

                           Submitted: April 12, 2001
                               Filed: April 18, 2001
                                  ___________

Before BOWMAN and FAGG, Circuit Judges, and VIETOR,* District Judge.
                          _____________

PER CURIAM.

       The parents of Daniel Asbury, an autistic child, brought this action under the
Individuals with Disabilities Education Act and the Rehabilitation Act against the

      *
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa, sitting by designation.
Missouri Department of Elementary and Secondary education (DESE). The Asburys
allege the DESE violated its duty to prepare its personnel to evaluate and educate
children with autism by acquiring and disseminating knowledge and adopting
appropriate practices. According to the Asburys, this failure contributed to a delay in
Daniel's diagnosis and in the implementation of appropriate services for him. The
district court** granted summary judgment in favor of the DESE. On appeal, the
Asburys argue the district court committed error in granting summary judgment.
Having carefully reviewed the record, we disagree and affirm on the basis of the district
court's thorough, 101-page decision. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      **
         The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                          -2-